DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the Application filed on 06/30/2021.  
Claims 1 and 3-16 are presented for further examination. 
Response to Argument
Applicant’s remarks have been fully considered but they are moot for the new ground of rejection set forth below. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
Information Disclosure Statement
There were no information disclosure statement (IDS) filed.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2017/0255557; hereinafter Robinson) in view of Mukherjee (US 2005/0273575; hereinafter referred as Mukherjee).
Regarding independent claim 1, Robinson teaches a data processing apparatus (Figs. 1, 2 & 3) comprising: cache circuitry to cache data (Fig. 2, cache 230), the data being indexed according to 5execution contexts of processing circuitry (
[0048],  the cache entry created in the L2 cache 230 and the L1 cache 220 may include the copied cache line (i.e., data of the target memory block) as well as the requested location (i.e., a physical address associated with the target memory block) in the system memory 260 (e.g., a “tag”); Fig. 3 & [0055], each entry 323 in the snoop filter 322 may further include a page address (PA) field with one or more bits to indicate the physical address associated with the filter range that the entry 323 covers (e.g., a page address, which would be PA(43:12) for a 4 KB page in a 44b physical address space). When the entry 323 is valid, the PA field may be compared against the physical address associated with the operation (op) performing the filter lookup to determine whether there is a hit in the snoop filter 322, in which case the reference (ref) bits for the entry 323 resulting in the hit are multiplexed out to determine where to forward the snoop); 
Although Robinson teaches receiving snoop request for updating a cache entry, performing lookup in snoop filter and performing cache entry invalidation ([0057]), Robinson does not explicitly teach receiving invalidation requests. 
In an analogous art of cache coherence, Mukherjee teaches receive circuitry to receive invalidation requests each referencing a specific execution context in the execution contexts ([0015], one or more input/output (I/O) interfaces 119 are coupled to bus 105. An interface 119 provides an interface to devices within computer system 100;
Fig. 3 & [0029], At processing block 310, an invalidate operation from another CPU (e.g., CPU 102(2)) is received (e.g., CPU 102(1)). As discussed above, the invalidate operation may be the result of a corresponding page table entry being changed at CPU 102(1)); 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Robinson and Mukherjee before them, to incorporate Robinson’s cache entry invalidation with Mukherjee’s receiving invalidation requests because the invalidate operation requested from another CPU is the result of a corresponding page table entry being changed at one CPU to maintain cache coherence (Mukherjee, [0029]).
The combination of Robinson and Mukherjee further teaches invalidation circuitry to invalidate at least some of the data in the cache circuitry (
Robinson, [0032], the snooper may invalidate the corresponding local copy;
Mukherjee, [0028], find and invalidate the corresponding entries from DTB 210 and DTB snoop filter 230); and 
10filter circuitry to filter the invalidation requests based on at least one condition (
Mukherjee, [0030], At processing block 320, DTB snoop filter 230 is searched for the entry to be invalidated. In one embodiment, DTB snoop filter 230 is searched via a CAM operation. At processing block 330, it is determined whether the entry is stored within DTB snoop filter 230;
Robinson, [0055] each entry 323 may include a field with one or more reference (ref) bits used to indicate which locally attached processing unit(s) 310 need to see the snoop. For example, the reference bits may generally comprise a bit vector that tracks which processing unit(s) 310 have cached one or more lines within the range that the corresponding entry 323 covers, or the reference bits may alternatively be an identifier (ID) associated with one processing unit 310 to which the entry 323 has been assigned. In various embodiments, still referring to FIG. 3, each entry 323 in the snoop filter 322 may further include a page address (PA) field with one or more bits to indicate the physical address associated with the filter range that the entry 323 covers (e.g., a page address, which would be PA(43:12) for a 4 KB page in a 44b physical address space). When the entry 323 is valid, the PA field may be compared against the physical address associated with the operation (op) performing the filter lookup to determine whether there is a hit in the snoop filter 322, in which case the reference (ref) bits for the entry 323 resulting in the hit are multiplexed out to determine where to forward the snoop)
and, when the condition is met, to cause the invalidation circuitry to invalidate the data in the cache circuitry (Mukherjee, [0030], it is determined whether the entry is stored within DTB snoop filter 230 {one condition}. If the entry is not located within DTB snoop filter 230, no action is taken; [0031], If, however, the table entry is found within DTB snoop filter 230, all non-committed instructions are flushed; [0033], The above-described mechanism features a hardware CAM structure that an incoming DTB invalidation request snoops against)
the filter circuitry comprises storage circuitry having a given capacity to store a set of allowed contexts (Robinson, [0007], the snoop filter may have the advantages associated with a coarse-grained snoop filter with respect to low area and low latency; [0008], the snoop filter lacking available space to store a new entry that corresponds to the target memory location, the method may further comprise selecting a victim entry to evict from the snoop filter); and the condition comprises a requirement that the specific execution context referenced by the invalidation requests matches at least one of the allowed contexts, wherein the invalidation circuitry is configured to invalidate at least one entry of the cache circuitry, in response to one of the invalidation requests, which is not specified by the specific execution context provided in the one of the invalidation requests (
Mukherjee, [0028], every external DTB invalidate operation will be searched at DTB snoop filter 230. A match will indicate that the DTB 210 has a corresponding entry that must be invalidated; [0030], DTB snoop filter 230 is searched for the entry to be invalidated. In one embodiment, DTB snoop filter 230 is searched via a CAM operation. At processing block 330, it is determined whether the entry is stored within DTB snoop filter 230 {one condition};
Robinson, [0039], a CGSF (coarse-grained snoop filter) tracks an address range, such as a 1 GB region, a 16 KB page, or another suitable range. In the event that a snooper ever accesses any address within the tracked range, a snoop will be sent out to that snooper when any subsequent access falling within that range occurs. The CGSF is very small and works very well when each master operates within an address range (or ranges) that are within the CGSF granularity;
Robinson’s snoop filter utilizes coarse-grained snoop filter while Robinson discloses both FGSF and CGSF: 
(1) A “fine-grained snoop filter” (FGSF) ([0037], A “fine-grained snoop filter” generally tracks the contents in snooper caches at a cache line granularity… the precise FGSF can be said to have substantially no false positives because the precise FGSF duplicates the cache tags in the snooper and knows exactly what the cache contains; 
(2) a coarse-grained snoop filter (CGSF). ([0039], In general, a CGSF tracks an address range… a snooper ever accesses any address within the tracked range, a snoop will be sent out to that snooper.
Note that, Mukherjee is relied upon to teach searching snoop filter upon receiving an invalidate operation and determining whether a target entry is stored within DTB snoop filter 230. A corresponding entry is invalidated if the entry is found within DTB snoop filter as shown in Fig. 3. Therefore, the granularity of Mukherjee’s snoop filter is not incorporated into Robinson’s coarse-grained snoop filter. Mukherjee’s snoop filter appears to be a “fine-grained snoop filter” ([0025], DTB snoop filter 230 is a hardware structure that mirrors DTB 210)).
Regarding independent claim 15, Robinson teaches a data processing method comprising: … (Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
Regarding independent claim 16, Robinson teaches a data processing apparatus (Figs. 1-3) comprising: … (Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
The combination of Robinson and Mukherjee teaches means for caching data, the data being indexed according to execution contexts of processing circuitry (Robinson, Fig. 2, Cache 230; [0048]); means for receiving invalidation requests each referencing a specific execution context in the execution contexts (Mukherjee, [0015]; [0029]); 25means for invalidating at least some of the data in means for caching data (Mukherjee, [0028]; [0032]); and means for filtering the invalidation requests based on at least one condition and for causing the invalidation circuitry to invalidate the data in the cache circuitry when the condition is met… (Mukherjee, [0025]; [0030]; [0031]; [0033]).
Regarding claim(s) 3, the combination of Robinson and Mukherjee further teaches wherein when one of the invalidation requests is received (Mukherjee, Fig. 3, step 310) and the specific execution context referenced by that one of the invalidation requests matches the at least one of the allowed contexts (Mukherjee, Fig. 3, step 330), the filter circuitry causes the invalidation circuitry to invalidate the data in the cache circuitry (Mukherjee, Fig. 3, steps 320, 340 & 350).
Regarding claim(s) 4, in view of Mukherjee, Robinson teaches an overflow indicator to indicate when the given capacity is at least met ([0049], when the snoop filter 234 loses the ability to filter for a particular processing unit 220 due to limitations in the number of pages that can be tracked, the snoop filter 234 may set a bit in the multi-hot vector that corresponds to the processing unit 220 for which the ability to filter has been lost. When the bit corresponding to the processing unit 220 has been set in the multi-hot vector (or other suitable tracking mechanism), the bit may indicate that the snoop filter 234 can no longer filter snoops for the corresponding processing unit 220, which therefore sees all snoops because the snoop filter 234 can no longer filter out the snoops for that processing unit 220; [0063], snoop filter that has reached a limit on an ability to filter snoops. More particularly, at block 502, the filter entry replacement manager may be used to select a victim entry to evict from the snoop filter, wherein the selected victim entry may comprise the least-recently established entry, the least-recently used entry, the least-frequently used entry, a random entry, etc).
Regarding claim(s) 5, in view of Mukherjee, Robinson further teaches wherein when one of the invalidation requests is received and the overflow indicator indicates that the given capacity is at least met (Robinson, [0049], when the snoop filter 234 loses the ability to filter for a particular processing unit 220 due to limitations in the number of pages that can be tracked, the snoop filter 234 may set a bit in the multi-hot vector that corresponds to the processing unit 220 for which the ability to filter has been lost. When the bit corresponding to the processing unit 220 has been set in the multi-hot vector (or other suitable tracking mechanism), the bit may indicate that the snoop filter 234 can no longer filter snoops for the corresponding processing unit 220, which therefore sees all snoops because the snoop filter 234 can no longer filter out the snoops for that processing unit 220), the filter circuitry causes the invalidation circuitry to invalidate the data in the cache circuitry (Robinson, [0063], snoop filter that has reached a limit on an ability to filter snoops. More particularly, at block 502, the filter entry replacement manager may be used to select a victim entry to evict from the snoop filter, wherein the selected victim entry may comprise the least-recently established entry, the least-recently used entry, the least-frequently used entry, a random entry, etc; 
Mukherjee, [0027], if both DTB 210 and DTB snoop filter 230 have a FIFO replacement policy, entries will be evicted correctly from both the structures).
Regarding claim(s) 6, the combination of Robinson and Mukherjee further teaches fill circuitry to add a new context to the allowed contexts in the storage circuitry in response to the new context being added to the cache circuitry (Robinson, claim 2, installing the new entry in the snoop filter in response to the lookup based on the target memory location missing the snoop filter and the snoop filter having the available space to store the new entry;
Mukherjee, [0025], DTB snoop filter 230 is loaded with an entry each time DTB 210 is loaded on a miss).
Regarding claim(s) 7, in view of Mukherjee, Robinson further teaches when the new context is received and the given capacity is at least met, the filter circuitry selects one of the allowed contexts as a victim context, removes the victim context from the allowed contexts and causes the invalidation circuitry to selectively invalidate those of the data corresponding with the victim context (Robinson, [0049], when the snoop filter 234 loses the ability to filter for a particular processing unit 220 due to limitations in the number of pages that can be tracked, the snoop filter 234 may set a bit in the multi-hot vector that corresponds to the processing unit 220 for which the ability to filter has been lost. When the bit corresponding to the processing unit 220 has been set in the multi-hot vector (or other suitable tracking mechanism), the bit may indicate that the snoop filter 234 can no longer filter snoops for the corresponding processing unit 220, which therefore sees all snoops because the snoop filter 234 can no longer filter out the snoops for that processing unit 220; [0063], snoop filter that has reached a limit on an ability to filter snoops. More particularly, at block 502, the filter entry replacement manager may be used to select a victim entry to evict from the snoop filter, wherein the selected victim entry may comprise the least-recently established entry, the least-recently used entry, the least-frequently used entry, a random entry, etc).
Regarding claim(s) 8, the combination of Robinson and Mukherjee further teaches wherein the execution contexts comprise one or more of: address specifier ID (Mukherjee, [0022], DTB is typically searched (or CAM-ed) using virtual addresses {address specifier ID}), virtual machine ID, and privilege level.
Regarding claim(s) 9, the combination of Robinson and Mukherjee further teaches wherein the processing circuitry is a processor core in a multi-core system (Mukherjee, Fig. 1, multi-core system; [0014], multiple CPUs 102).
Regarding claim(s) 10, Mukherjee further teaches wherein the invalidation requests originate from a different processor core in the multi-core system ([0029], an invalidate operation from another CPU (e.g., CPU 102(2)) is received (e.g., CPU 102(1))).
Regarding claim(s) 11, the combination of Robinson and Mukherjee further teaches wherein the invalidation requests indicate that a mapping between a virtual address and a physical address is invalid (Mukherjee, [0004]; [0024], DTB 210 is a hardware structure that caches virtual to physical page translations; [0029], an invalidate operation from another CPU (e.g., CPU 102(2)) is received (e.g., CPU 102(1)). As discussed above, the invalidate operation may be the result of a corresponding page table entry being changed at CPU 102(1)); and the data in the cache circuitry is additionally indexed by virtual addresses (Mukherjee, [0022], DTB is typically searched (or CAM-ed) using virtual addresses).
Regarding claim(s) 12, Mukherjee further teaches wherein the cache circuitry is a Translation Lookaside Buffer ([0024], DTB 210 is a hardware structure that caches virtual to physical page translations).
Regarding claim(s) 13, Mukherjee teaches wherein the cache circuitry comprises an instruction cache ([0028], CPU 102 will flush all non-committed instructions, find and invalidate the corresponding entries from DTB 210 and DTB snoop filter; Upon the broadest reasonable interpretation, the cache 220 comprises an instruction cache where because CPU 102 will flush all non-committed instructions as shown in [0028]).
Regarding claim(s) 14, Mukherjee further teaches wherein the cache circuitry comprises an operation cache ([0028], CPU 102 will flush all non-committed instructions {operation}, find and invalidate the corresponding entries from DTB 210 and DTB snoop filter; Upon the broadest reasonable interpretation, the cache 220 comprises an operation cache where because CPU 102 will flush all non-committed instructions {operations} as shown in [0028]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C. CHAN whose telephone number is (571)272-9992.  The examiner can normally be reached on Monday - Friday 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM M. QUELER can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2137